Citation Nr: 1540609	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to October 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.

In January 2015, the Board remanded the case for further development.  Subsequently, in June 2015, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015).  The appellant and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.


FINDING OF FACT

Though the Veteran currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss had its onset during service, or within a year of service, or is related to service, including noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran submitted his claim on a VA form in September 2012.  The VA form contains standard language that satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in October 2012 and May 2015, and a VHA medical expert opinion was obtained in June 2015.  The examinations and VHA medical opinion are sufficient evidence for deciding the claim.  The reports, as a whole and particularly the VHA opinion, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran contends that he is entitled to service connection for hearing loss due to noise exposure during active duty service.  

Service treatment records are negative for complaints or findings of hearing loss, and audiometric testing from that time period was normal.  

The Veteran was afforded a VA audiological examination in October 2012.  The Veteran stated that he served as an artillery forward observer and was exposed to loud noises from the howitzers, small arms fire and tactical vehicles.  He reported not have hearing protection available.  The Veteran stated that he drove a truck after separation from service and that hearing protection was not required.  It was noted that he was a target shooter, but reported wearing hearing protection.

The audiological evaluation showed the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
75
LEFT
20
20
25
55
55

The audiological results reveal that the Veteran had hearing impairment for VA purposes in both ears pursuant to 38 C.F.R. § 3.385.

The examiner opined that the Veteran's hearing loss was less likely as not to have been caused by or a result of an event in military service.  The examiner stated that both the Veteran's enlistment examination indicated normal hearing bilaterally and that his separation indicated normal hearing with no change in either ear when comparing the two hearing tests.   

At the Veteran's August 2014 Board videoconference hearing, he noted that he was around loud noises and fired several different types of weapons without the use of hearing protection while in service.  He stated that he now found himself asking people to repeat themselves.  

Pursuant to a January 2015 Board remand, the Veteran was afforded a VA audiological examination in March 2015.  The audiological evaluation showed the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
70
LEFT
20
15
25
60
55

The examiner noted that the Veteran was exposed to small arms training while in service and that there was a high probability for noise due to the Veteran's military occupational specialty as a field artillery controlman.  The examiner also noted that the Veteran's enlistment and separation examinations indicated normal puretone thresholds.  The examiner stated that there was no change in hearing sensitivity based on a comparison of the enlistment and separation examinations.  He noted that the Veteran denied ear pathology, familial hearing loss and recreational noise.  He opined that the Veteran's bilateral hearing loss was less likely than not caused by or was a result of an in-service noise event. 

In June 2015, the Board obtained a VHA expert opinion from a chief audiologist.  The VHA expert opined that the Veteran's bilateral hearing loss was not caused by, or had its onset during military service, or was related, at least in part, to the Veteran's military service, to include the in-service exposure to loud noises from howitzers, small arms fire and tactical weapons.  She stated that the etiology was most likely due to presbycusis, which is progressive hearing loss due to age.

The VHA expert noted the Veteran's puretone thresholds at entrance and separation of service.  She also noted that the Veteran reported having exposure to loud noises while in service, to include firing weapons and experiencing a shock wave which knocked him to the ground.  She stated that there was no documented significant permanent threshold shift during the Veteran's military service.  The VHA expert also noted a review of the VA examinations in October 2012 and March 2015.  

The VHA expert stated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

The VHA expert noted that a study performed through the National Academy of Sciences (performed by the Institute of Medicine titled "Landmark Study on Military Noise Exposure, published 9/22/2005 by IOM"), failed to show [that] there was any scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that developed 20 or 30 years later was causally related to military service.  Therefore, she had no scientific basis for concluding that delayed onset hearing loss existed.  Once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure (Dobie, R., Medical-Legal Evaluation of Hearing Loss, 2001).  Therefore any hearing loss measured in the further cannot have been caused by past exposure to high intensity noise in the military.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  Although the Veteran has a current hearing loss, the most probative evidence is against a finding that his current bilateral hearing loss had its onset during service, or is related to service, including noise exposure.  Service treatment records do not reflect that the Veteran suffered from a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there any competent evidence reflecting sensorineural hearing loss to a compensable degree within one year following discharge from service or for many years thereafter.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Given the normal hearing at separation, there is no continuity of symptomatology, as well.

In this case, competent evidence linking his current bilateral hearing loss to service is required as this is a medically complex question.  The Board finds, however, that the opinion of the VHA expert to be the most persuasive and probative evidence on this question.

The Board notes that the October 2012 and March 2015 VA examiners concluded that the Veteran's hearing loss was not service related to his military service because service treatment records did not reflect that the Veteran suffered from hearing loss upon entry or separation.  As noted above, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See 38 C.F.R. § 3.303(d); Ledford, 3 Vet. App. at 89.  While the June 2015 VHA expert ultimately reached the same conclusion, the two earlier opinions are not the most persuasive because of their lack of a detailed and complete explanation or rationale.

In that regard, the Board finds the June 2015 VHA opinion is persuasive and probative as it is supported by detailed rationale and based upon a complete review of the Veteran's entire claims file.  The VHA expert considered the Veteran's history of noise exposure, the results of the previous clinical evaluations in 2012 and 2015, and medical literature.  She thus had sufficient facts and data before her, concluding that the Veteran's bilateral hearing loss was not the result of his military service, including noise exposure, but rather age-related.

Further, the Veteran has not presented any competent medical evidence in contradiction to the opinion.  Therefore, after weighing all the evidence, the Board finds greater probative value in the June 2015 VHA opinion, and, in light of the other evidence of record, service connection is not warranted.

The Board acknowledges the Veteran's contentions that he was exposed to noise during service and has current hearing loss.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the opinion of the June 2015 VHA opinion, and other evidence described above which is adverse to the claim.  

As the preponderance of the evidence is against the claim of service connection for hearing loss, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


